Citation Nr: 9931920	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-10 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a total 
right knee replacement, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1960 to 
January 1964.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts.  In August 1999, the veteran 
was afforded a hearing before the undersigned Board member.  

At his hearing, the veteran testified that he walked with a 
limp and had left hip pain that a VA physician said may be 
bursitis probably due to favoring his leg.  By these 
statements, the veteran may be seeking to raise a claim for 
service connection for a left hip disability as due to his 
service-connected residuals of a total right knee 
replacement.  As such, this matter is referred to the RO for 
further development and consideration.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained by 
the RO.

2. The veteran's right knee disability is currently 
productive of no more than moderately severe disability 
and is not manifested by limitation of knee extension to 
30 degrees or nonunion of the tibia and fibula requiring a 
brace.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of a total right knee replacement have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5255 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for residuals 
of a total right knee replacement is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a 
well-grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran with respect to his claim is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected right knee disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

Factual Background

Service connection for residuals of a right knee meniscectomy 
was granted by the RO in an August 1992 rating decision 
based, in large measure, on service medical records 
indicating that the veteran underwent that procedure in 1962.  
A noncompensable disability evaluation was assigned under 
Diagnostic Code 5259 due to the lack of medical evidence 
documenting subsequent post-service symptomatology.

In October 1992, the RO assigned a 10 percent evaluation to 
the veteran's right knee disability based on a review of 
private hospital records that showed he underwent a right 
knee medial meniscectomy in December 1977 and a high tibial 
osteotomy in April 1985.  The RO also considered VA 
outpatient records, dated from July to September 1992, that 
reflected the veteran's complaints of right knee pain and an 
August 1992 letter from Lester J. Sheehan, M.D., an 
orthopedist.  Dr. Sheehan said the veteran suffered from 
severe degenerative arthritis of the right knee for which he 
underwent a high tibial osteotomy with good, but not perfect 
results.  Further, the doctor said the veteran was 
permanently disabled from all activities that required stair 
climbing, lifting, squatting and prolonged walking, running 
and standing.  The orthopedist opined that the veteran's 
original arthritic problems resulted from meniscus surgery 
and meniscus injury that occurred in 1961.

In July 1997, the RO received the veteran's claim for an 
increased rating for his service-connected right knee 
disability.  According to VA hospital records, in July 1997, 
he underwent a right total knee arthroplasty.  The discharge 
summary of that procedure reveals that the veteran had a 
history of severe right knee degenerative joint disease.  He 
was status-post right high tibial osteotomy in 1985 until 
approximately five years earlier when he developed increased 
severe, but not constant, pain.  The veteran reported knee 
swelling and was able to go up and down stairs, but with 
pain.  The record further indicates that after the procedure, 
the veteran did well.  At discharge, his right knee range of 
motion was from about negative 10 degrees to about 75 
degrees.  

The veteran, who was 54 years old, underwent VA orthopedic 
examination in September 1997.  The examiner noted the 
veteran's history of a right knee problems and that in 1985 
the veteran was forced to retire as a fire fighter from on 
ordinary (non-work related) disability, due to a prior 
existing condition, i.e., the injury in service.  The 
examination report further indicates that the July 1997 total 
right knee replacement gave the veteran considerable relief 
of his pain, although his knee was still quite stiff and he 
underwent regular physical therapy at VA.  Since retiring 
from the fire department, the veteran worked full time as a 
store clerk, but was unable to work since July 1997 and did 
not anticipate returning to work for several months.  The 
veteran used a cane if he walked long distances and he had a 
limp.  

Findings on examination revealed that the veteran was 5'9" 
tall and weighed 210 pounds.  He walked with a very 
noticeable limp that favored his right knee.  Examination of 
the right knee showed multiple scars, including one measuring 
eight inches in length over the anterior aspect of the knee, 
one measuring three inches long at the medial parapatellar 
area and a third scar that measured two inches long at the 
posteromedial corner of the knee.  There were two scars on 
the lateral side of the knee, one just proximal to the 
femoral condyle measuring three inches in length and a second 
that measured two inches in length over the lateral tibial 
plateau, probably the site of the osteotomy.  The veteran's 
right knee was swollen and measured two inches greater in 
circumference than the left knee.  Range of motion of the 
right knee was from 5 degrees to 80 degrees.  The right thigh 
was equal to the left thigh in circumference.  The diagnosis 
was status post operative total knee replacement on the right 
for traumatic arthritis that, the VA physician opined, was 
primarily causally related to the service-connected injury to 
the right knee.

VA outpatient records dated in September and October 1997 
indicate that the veteran underwent regular physical therapy 
for his right knee.  When last seen at the end of October, he 
indicated that he was pleased with his orthotics and 
continued to have foot pain.  The veteran had mild pain along 
the medial side of his knee, but pain along the old HTO (high 
tibia osteotomy) incision was no longer present.  The record 
further notes the veteran had made much progress and was 
pleased with the results of his new knee that was one hundred 
percent better than before surgery.

An October 1997 VA X-ray report of the veteran's right knee 
showed a femoral and tibial component in place.  A small 
joint effusion appeared present.  Alignment was anatomic and 
no definite infection or loosening was identified.

In its January 1998 decision, the RO assigned a 100 percent 
rating from July to September 1997, based on surgical or 
other treatment necessitating convalescence.  See 38 C.F.R. 
§ 4.30 (1999).  The veteran's right knee disability was then 
evaluated as 100 percent disabling for the following thirteen 
months as he had a prosthetic replacement of the knee joint.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).  A 30 
percent evaluation was assigned from September 1998, pending 
further examination.  The veteran appealed from that 
determination.

The veteran underwent VA orthopedic examination in June 1998.  
According to the examination report, the veteran had a 
satisfactory outcome from his July 1997 total knee 
replacement.  His joint pain had diminished from severe at 
all times to moderately severe after being on his feet for 
three hours.  Otherwise, he had minimal or no pain at all and 
was able to work as a clerk for about six hours per day.  At 
the end of his workday, the veteran had definite pain and had 
to rest.  The veteran was observed to walk with a slight limp 
and took Darvon and Advil daily.  Other examination findings 
showed no varus or valgus abnormality of the right or left 
knee.  There was bony enlargement of the right knee.  The 
circumference was 18", while the circumference on the left 
was 16".  There was no tenderness on palpation of the 
prosthesis and there was no soft tissue swelling.  Flexion of 
the right knee was to 90 degrees while on the left knee it 
was to about 120 degrees.  Extension was to 0 degrees 
bilaterally.  Examination of the left hip revealed no 
tenderness on palpation of the greater trochanter.  Flexion 
was to 100 degrees.  Adduction was 15 degrees and abduction 
was to 30 degrees.  External rotation was to 30 degrees and 
internal rotation was to 20 degrees.  Diagnoses included 
status post right total hip/knee replacement, 1977 and left 
hip arthralgia with some limitation in range of motion.  In 
an undated Addendum, the VA physician noted that x-rays of 
the veteran's hips were within normal limits with no 
significant osteoarthritis and bones, joints and soft tissues 
were intact.

A July 1998 VA radiographic report indicates that x-ray of 
the veteran's right knee, as compared with the previous exam 
in October 1997, showed no change in his total knee 
replacement with patellar resurfacing.  Moderate joint 
effusion remained.  

In September 1998, the veteran submitted documents from the 
Massachusetts Division of Public Employee Retirement 
Administration indicating that he was granted ordinary 
disability benefits from March 1987.  With that determination 
was an April 1986 statement from Dr. Sheehan to the effect 
that the veteran had severe degenerative arthritis of the 
right knee and had prior successful surgery but had constant 
swelling and pain requiring medication that made performing 
the strenuous duties of a firefighter impossible.  Dr. 
Sheehan said the veteran was certainly capable of any type of 
sedentary occupation.  Also included was a May 1986 Regional 
Medical Panel (Orthopedic) Public Employee Retirement 
Administration examination report that concluded the veteran 
was totally and permanently disabled from performing the 
usual activities of a firefighter due to a right knee problem 
that dated back to 1961.  In an October 1988 private medical 
analysis for ordinary disability, Robert A. Browne, M.D., 
diagnosed degenerative arthritis, right knee, secondary to 
previous cartilage damage and status post tibial osteotomy 
and commented that these diagnoses would be sufficient to 
incapacitate the veteran as a firefighter.  Dr. Browne 
further noted that the veteran was unable to perform any 
significant strenuous activities, particularly those that 
required climbing stairs or ladders.  Crawling and kneeling 
was also contra-indicated.  Dr. Browne said the veteran was 
capable of light duty activity where he was able to change 
position at will, such as in his current occupation 
(buyer/manager in a liquor store).  The veteran's disability 
was described as permanent and future right knee arthroplasty 
was possible.  

At his August 1999 Board hearing at the RO, the veteran's 
representative asserted that the veteran's service-connected 
right knee disability affected his ability to obtain and 
maintain substantially gainful employment.  It was noted that 
the veteran worked as a firefighter for nineteen years, 
retired as a result of his knee problem and went to work full 
time in a family liquor store.  Since his knee replacement, 
the veteran testified that he was only able to work part-
time, approximately five hours a day.  The veteran reported 
that his right knee caused a little bit of pain most of the 
time and, as he stood on it during the day, it became more 
painful.  He took pain medication when he first got up in the 
morning and then, as the pain worsened during the day, took 
more.  Four pills were prescribed daily, he usually took all 
of them and the medicine helped his pain.  The veteran 
developed stiffness and pain that made it difficult to work 
longer than five hours a day and, as a buyer, his job 
required that he go up and down stairs daily.  The veteran 
reported that the total right knee replacement was generally 
successful and his knee was much better than it was before 
the arthroplasty was performed.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  

The veteran's right knee disability was recently 
recharacterized by the RO as residuals of a total right knee 
replacement and rated by analogy under Diagnostic Code 5255.  
Under that diagnostic code, a 30 percent rating is warranted 
for impairment of the femur manifested by malunion of the 
femur with marked knee or hip disability.  38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5255.  A 60 percent evaluation is 
warranted where the shaft or anatomical neck of the femur 
results in non union without loose motion and weight-bearing 
is preserved with the aid of a brace, or where there is a 
fracture of the surgical neck of the femur resulting in a 
false joint.  Id.   An 80 percent evaluation requires a 
spiral or oblique fracture of the shaft or anatomical neck of 
the femur resulting in nonunion with loose motion.  Id.

Upon review of the evidence of record, the Board is of the 
opinion that a rating in excess of 30 percent for the 
service-connected residuals of a total right knee replacement 
are not met.  There is no evidence of a fracture of the shaft 
or anatomical neck of the femur or a fracture of the surgical 
neck of the femur with a false joint to warrant a 60 percent 
rating under Diagnostic Code 5255.  38 U.S.C.A. § 1155; 
38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic Code 5255

Diagnostic Code 5256 rates a knee disability on the basis of 
ankylosis of the knee.  According to that diagnostic code, 
knee ankylosis in flexion, between 10 and 20 degrees, 
warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999).  The most recent VA examination 
findings, in June 1998, do not describe right knee ankylosis 
and right knee flexion was to 90 degrees.  A degree of 
impairment that would warrant an evaluation higher than the 
currently assigned 30 percent under this code section is not 
shown.

Concerning limitation of the knee, limitation of extension of 
the knee to 30 degrees warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  On his most 
recent VA examination in June 1998, the veteran had range of 
motion from 0 to 90 degrees.  He was thus capable of full 
extension of the right knee and the criteria for a higher 
evaluation under Diagnostic Code 5261 are not met.
. 
Diagnostic Code 5262 rates impairment of the tibia and 
fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).  
According to that diagnostic code, nonunion of the tibia and 
fibula with loose motion that requires a brace warrants a 40 
percent rating.  Id.  The June 1998 VA examination did not 
describe malunion with loose motion that requires a brace.  
Thus, there is no medical evidence that the veteran's right 
knee disability warrants an increased rating under Diagnostic 
Code 5262.

Further, the Board believes that the 30 percent evaluation 
assigned under Diagnostic Code 5255 accurately reflects the 
degree of functional impairment of the involved right knee 
shown to exist under the ordinary conditions of life.  38 
C.F.R. §§ 4.10, 4.40 (1999).  Even if chronic knee pain, pain 
on flare-ups or excessive fatigability of the knee joint are 
considered, the Board believes that the resulting limitation 
of motion would not result in a degree of impairment under 
the applicable diagnostic codes productive of a 30 percent 
evaluation.  A 30 percent evaluation is the maximum schedular 
evaluation available for limitation of flexion of the leg 
under Diagnostic Code 5260, see 38 C.F.R. § 4.41a, Diagnostic 
Code 5260 (1999), while, as previously noted, extension of 
the leg would have to be limited to 30 degrees in order to 
warrant a 40 percent evaluation under Diagnostic Code 5261.  
However, extension was possible to 0 degrees at the June 1998 
VA examination, warranting a noncompensable percent 
evaluation under Diagnostic Code 5261.  See DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).

The Board is further of the opinion that a separate 
compensable evaluation for a postoperative right knee scar is 
not warranted because the right knee scars were not described 
on the most recent VA examination as poorly nourished with 
repeated ulceration, or painful and tender on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (1998).  Accordingly, a separate compensable rating 
under the holding in Esteban v. Brown, 6 Vet. App. 259 
(1994), is not warranted.

Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1999).  However, the Board has not been 
presented with an exceptional or unusual disability picture, 
with related factors including frequent hospitalizations or 
marked interference with employment, as to render impractical 
the applications of regular schedular standards.  The veteran 
has not been frequently hospitalized for his right knee 
problems such as to warrant extraschedular consideration.  
While he has asserted that his right knee disability has 
prevented him from obtaining and maintaining substantially 
gainful employment, the evidence does not support this 
contention.  Rather, the evidence of record demonstrates 
that, although in 1987 the veteran was found totally disabled 
due to his right knee disability and unable to continue work 
as a firefighter, he was not precluded from sedentary 
employment.  He worked as a liquor store clerk and told the 
June 1998 VA examiner that he worked six hours a day as a 
buyer.  The veteran has not submitted personnel records, 
payroll information or other documents in support of his 
claim that the right knee disability prevents him from 
obtaining and maintaining substantially gain full employment.  
The Board observes that the medical indicates that, while the 
veteran was prevented from working as a firefighter due to 
his right knee problem, he was not precluded from any type of 
sedentary activity.  Based on these considerations, the Board 
finds that the RO did not err in not referring this claim to 
the Director of the Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).


ORDER

An increased rating for residuals of a total right knee 
replacement is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

